L. HAND, Circuit Judge
(dissenting).
This case appears to me to be ruled by United States ex rel. D’Istria v. Day, 20 F.(2d) 302 (C. C. A. 2). We there held that an inspection, though it might be summary, must be fair in the sense that the inspector must give the alien a chance to be heard. Perhaps we should not examine it as we do the examination of a board of special inquiry; the stake is much less. But I think it ought at least to be an honest inspection, a real inspection, an inspection which actually determines, however ill, the inspector’s decision, to some extent anyway. I can see no serious possibility of abuse in going so far as that; the carrier must prove that the inspection was a sham, and that will not often be easy. It chances here that the affidavit of the master was uncontradicted; he swore that the inspector said, at once on boarding, the ship, that he would exclude all Chinese seamen; tho inspection that followed was perfunctory and plainly in sequence upon his announced purpose. 1 do not believe that Congress meant that the bare ipse dixit of the inspector should be final; he must fulfill the condition upon which alone he was authorized to act. If he might not validly detain the aliens, I cannot see why he should be able to impose a penal duty upon the carrier when they escape. I would not indeed put trammels upon an inquiry which must be informal, but it does seem to me that there may be limits to the autocratic powers oven of an immigration inspector.